Grant, C. J.
(after stating the facts).- We cannot concur in the conclusion reached by the learned circuit judge. Counsel for the defendants does not cite any testimony on their part showing any instruction to apply the payments they made upon these specific notes and mortgage. On the contrary, Mr. Wood testified that Mr. Genett directed him to apply payments first upon the $775 mortgage, because it covered more land than did the other mortgage. If no directions were given, then complainant might apply them on either indebtedness. Four indorsements of payments were made upon the $775 note; the last one being made April 2, 1881, at which time the note was surrendered and the mortgage discharged. Several indorsements were also made upon the $361 note, a receipt in full being indorsed thereon November 16, 1885. Mr. Genett took these two notes, and, as was his custom, cut off his signature thereon, and filed them away with other papers. Defendants could not read or write the English language, except that each could write his or her name, and did so upon these mortgages and notes and also upon others. Mr. Genett was a man of considerable business, was evidently methodical, and, while he could not read, was careful to take receipts and to preserve his evidences of payment. There was an open account running between complainant or her agent and the defendant. *225They had settlements from time to time. Defendant kept no account. Complainant kept no regular book account of the transactions, but «Mr. Wood testified that he made these indorsements upon these various papers at or about the time the payments were'made. Mr. Wood did not surrender the $775 mortgage at the time the note was paid. The disputed notes were produced by Mr. Genett at the hearing. The defendants claim that they never executed the disputed notes and mortgage, but the circuit judge did not decide this question.. Their denials, however, are not very satisfactory. If they, however, are as strong as their counsel claims, and amount to a flat denial, this places Mr. Wood in the position of having committed both the crimes of forgery and perjury, and also of being simple enough to place the evidence thereof deliberately in the possession of the defendants. We think the clear weight of evidence is against the defendants. It does not seem reasonable that Mr. Genett, as early as 1885, had overpaid this mortgage nearly $500 without knowing it. It is alike unreasonable to believe that he took the two disputed notes, with his signature attached' and these payments indorséd thereon, without knowing what they were.
Decree reversed, with the costs of both courts, and decree entered for the complainant in accordance with this opinion. The cause will be remanded to the court helow for further foreclosure proceedings.
Montgomery, Moore, and Long, JJ., concurred. Hooker, J.., did not sit.